1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      IVAN LEE MATTHEWS, II,                            Case No. 3:18-cv-00564-MMD-CLB
4
                                           Plaintiff                   ORDER
5            v.

6     JO GENTRY, et al.,
                                      Defendants
7

8           This action began with a pro se civil rights Complaint filed under 42 U.S.C. § 1983

9    by a state prisoner. On October 24, 2019, this Court issued an order directing Plaintiff to

10   file his updated address with this Court within 30 days. (ECF No. 3.) The 30-day period

11   has now expired, and Plaintiff has not filed his updated address or otherwise responded
     to the Court’s order.
12
            District courts have the inherent power to control their dockets and “[i]n the
13
     exercise of that power, they may impose sanctions including, where appropriate . . .
14
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
15
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
16
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
17
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
18
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
19
     (affirming dismissal for failure to comply with an order requiring amendment of complaint);
20
     Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
21
     comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
22
     v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
23   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
24   (affirming dismissal for lack of prosecution and failure to comply with local rules).
25          In determining whether to dismiss an action for lack of prosecution, failure to obey
26   a court order, or failure to comply with local rules, the court must consider several factors:
27   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
28   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
1
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
2
     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
3
     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
4           Here, the Court finds that the first two factors, the public’s interest in expeditiously
5    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
6    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
7    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
8    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
9    West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
10   disposition of cases on their merits—is greatly outweighed by the factors in favor of

11   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

12   the court’s order will result in dismissal satisfies the “consideration of alternatives”

13   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

14   at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court

15   within 30 days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely
     comply with this order, the Court shall dismiss this case without prejudice.” (ECF No. 3.)
16
     Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance
17
     with the Court’s order to file his updated address within 30 days.
18
            It is therefore ordered that this action is dismissed without prejudice based on
19
     Plaintiff’s failure to file an updated address in compliance with this Court’s October 24,
20
     2019, order.
21
            It is further ordered that the application to proceed in forma pauperis (ECF No. 1)
22
     is denied as moot.
23
            It is further ordered that the Clerk of Court will enter judgment accordingly.
24

25          DATED THIS 6th day of December 2019.

26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
                                                   2
